Detailed Action
1. 	This Office Action is in response to the Applicants’ communication filed on 05/20/2022. In virtue of this communication, claims 1-11, 26-42 and 44-45 are currently pending in this Office Action. Claim 43 is cancelled and claim 45 is newly added.

Response to Arguments
2.	On pages 9-11 in Remarks, applicant presents the arguments for “receiving, from a donor node of the wireless backhaul network, a token for a child node of the wireless backhaul network, the token being unique to a first wireless link between the first parent node and the child node; and transmitting, in response to determining that the triggering event has occurred, the token to the child node over the first wireless link to indicate for the child node to select a third parent node of the wireless backhaul network”. 
Applicant further details that Byun and Jo does not disclose “a token for a child node of the wireless backhaul network, the token being unique to a first wireless link between the first parent node and the child node; and the token to the child node over the first wireless link to indicate for the child node to select a third parent node of the wireless backhaul network”, and especially points out “a token being unique …” for both claim limitations. 
Applicant’s arguments are somewhat correct, although it does not reflect the whole interpretation given to the claim limitations. In fact, the rationales from the prior art are to be considered as a whole. Accordingly, clarification to applicant’s confusion are explained as below.
Firstly, to show the obviousness of the claim limitations “receiving, from a donor node of the wireless backhaul network, a token for a child node of the wireless backhaul network, the token being unique to a first wireless link between the first parent node and the child node”, the claim limitations could be addressed in two parts: 1) a donor node of the wireless back network sends a parent node a message, as to a token, for a child node of the wireless backhaul network; and 2) a token for a child node, the token being unique to a first wireless link between a parent node and the child node or two nodes.
For a first part, Byun teaches sending an alert/message to a UE (UE in fig. 7-10), i.e., a child node from the donor node (DU in fig. 7-10) via parent nodes (IAB nodes in fig. 7-10). For a second part, “a token for a child node, the token being unique to a first wireless link between a parent node and the child node or two nodes”, initially, consider a token for being a unique to a first wireless link between a parent node and the child node. If reasonably interpretation is given in accordance with MPEP 2111, then claim requires “a unique to a first wireless link between two nodes”. With such a reasonable interpretation, in the previous office action, Jo was applied to yield the obviousness of the claim limitation “a token for a child node, the token being unique to a first wireless link between a parent node and the child node or two nodes” (as explained in par. 0121 & 0123, RRC configuration, RRC reconfiguration, RRC Establishment, re-establishment, or RRC establishment is a unique between UE and IAB node, between IAB nodes, and between IAB node and IAB donor node in fig. 9-10). Accordingly, one of ordinary skill in the art would have expected the rationales provided above to perform equally well to the addressing claim limitations.
Alternatively, for a second part, Machiraju teaches a token for establishing a wireless link between the two devices (see fig. 3-5).
Secondly, the response to arguments for the claim limitations “transmitting, in response to determining that the triggering event has occurred, the token to the child node over the first wireless link to indicate for the child node to select a third parent node of the wireless backhaul network” could be the same response presented above. 
For the above reasons, the claim limitations argued are considered obvious and do not hold a patentable weight. 

2.1.	On pages 11-12 in Remarks, applicant argues that the token is received before the triggering event in newly added claim 45. A use of token to establish a connection could be seen in Machiraju. In particular, Machiraju teaches a token used for establishing initial wireless link between a wireless device and a base station (fig. 5). Therefore, one of ordinary skill in art would have expected a token of Machiraju to establish a wireless link between a UE and IAB nodes, and between IAB nodes in fig. 7-10 of Byun and UE and IAB nodes of fig. 9-10 of Bo. And thus, token could have been used to establish a connection or a link before RLF has been occurred in fig. 8 & 10 of Byun.
	It’s to note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	For the above reasons, claim 45 is considered obvious and applicant’s arguments are not persuasive.

3.	Applicant does not make amendment to the original claims and previously presented claims. Therefore, the following claim rejection section is a duplication of claim rejection section set forth in the previous Office Action except for the newly added claim 45.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-11, 26-42, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. Pub. No.: US 2019/0394825 A1 in view of Jo et al. Pub. No.: US 2019/0394823 A1 and Machiraju et al. Patent No.: US 8,873,752 B1.
Claim 1
Byun discloses a method (fig. 7-10) for wireless communication at a first parent node (IAB-node 2 connecting to UE in fig. 10) of a wireless backhaul network (CN in fig. 7-10), comprising: 
determining that a triggering event (par. 0144) has occurred for a second wireless link between the first parent node and a second parent node (fig. 9-10 and par. 0143, the first node, i.e., IAD-node 2 in fig. 10, directly connected to UE, receives triggering a connection reestablishment from the second node, i.e., a second parent node; see fig. 10 and par. 0158); and 
transmitting, in response to determining that the triggering event has occurred, an alert to the child node over the first wireless link to indicate for the child node to select a third parent node of the wireless backhaul network (UE receives an alert to recover the backhaul RLF in par. 0155, and UE receives an indication in MAC CE to perform cell reselection in par. 0159).
Although Byun does not disclose: “receiving, from a donor node of the wireless backhaul network, a token for a child node of the wireless backhaul network, the token being unique to a first wireless link between the first parent node and the child node; and transmitting, in response to determining that the triggering event has occurred, the token to the child node over the first wireless link to indicate for the child node to select a third parent node of the wireless backhaul network”, the claim limitations are considered obvious by the following rationales.
Firstly, to consider the obviousness of the claim limitations “receiving, from a donor node of the wireless backhaul network, a token for a child node of the wireless backhaul network, the token being unique to a first wireless link between the first parent node and the child node”, it’s to note that a token will be addressed later to advance the prosecution because claim does not specifically define what are required or involved to be the token being unique. Initially, Byun discloses a backhaul RFL between IAB nodes (fig. 10). In particular, Jo teaches that when a donor IAB node receives RLF message, the donor IAB node indicates a specific procedure to all UE the pack to/from the child IAB node (par. 0114-0119, see unique information between IAB node and a child IAB node as their identification for problematic backhaul link), and a specific procedure includes one of a RRC connection Re-establishment procedure, a RRC connection release procedure and a RRC reconfiguration procedure (par. 0121 & 0123; herein, RRC connection is unique to a first wireless link between the first parent node and the child node). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitations to perform equally well with Byun in view Jo without a token.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify cell selection triggered by lower layer signaling of Byun by providing wireless backhaul link as taught in Jo. Such a modification would have included a relay node in a wireless communication system to establish a backhaul wireless link so that delay or latency could be managed for a reliable performance as suggested in par. 0003 of Jo.
Secondly, to address the obviousness of the claim limitation “a token for a child node of the wireless backhaul network, the token being unique to a first wireless link between the first parent node and the child node”, recall that Byun in view of Jo discloses RLF information and RRC configuration or reconfiguration or release information which are unique to a wireless ink between IAB nodes (fig. 10 and par. 0155 of Byun, and message in par. 0115-0119 of Jo).  In accordance with MPEP 2111, the combined prior art only fails to mention a use of a token. In the pertinent art, or in wireless communications system, the use of a token is conventional and claim does not specifically define what are required to be a token. Accordingly, intrinsic feature of token would be applicable to one of ordinary skill in the art. In particular, Machiraju teaches a use of a token to establish a connection or associate a wireless connection between base stations or between a base station and a wireless device (see fig. 3-7). Accordingly, one of ordinary skill in the art would have expected a toke to establish a backhaul wireless connection between IAB nodes or between UE and IAB node in fig. 10 of Byun and fig. 10 of Jo. 
	Thirdly, to consider the obviousness of the claim limitations “transmitting, in response to determining that the triggering event has occurred, the token to the child node over the first wireless link to indicate for the child node to select a third parent node of the wireless backhaul network”, recall that Byun in view of Jo explains transmitting alert or message or RRC configuration for cell selection (fig. 10 of Byun) or to establish a new backhaul link (fig. 9-11 of Jo). Herein, although the combined prior art teaches establishing a new wireless backhaul link with a backhaul node, the combined prior art doesn’t disclose the use of the token (to indicate to establish or select a new wireless connection with a new node). In particular, Machiraju teaches a use token to establish a connection or associate a wireless connection between base stations or between a base station and a wireless device (see fig. 3-7). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitation to perform equally well with Byun in view of Jo and Machiraju.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify cell selection triggered by lower layer signaling of Byun in view of Jo by providing wireless device association with base stations as taught in Machiraju to obtain the claimed invention as specified in the claim. Such a modification would have used a token to associate a wireless link between a wireless device and a base station so that authorized wireless devices could have associated with a base station at a time as suggested in lines 5-35 of col. 1 of Machiraju.

Claim 2
Byun, in view of Jo and Machiraju, discloses the method of claim 1, further comprising: 
discarding the token after the token is delivered to the child node (Machiraju, the original, permanent toke could be deleted in lines 3-18 of col. 3; therefore, the combined prior art would have been obvious to one of ordinary skill in the to discard the toke after delivered).
 
Claim 3
Byun, in view of Jo and Machiraju, discloses the method of claim 1, wherein the token is transmitted to the child node using a uni-cast transmission (Machiraju, in fig. 3, toke is transmitted by using a uni-cast transmission), or a broadcast transmission (Byun, broadcast of system information in par. 0075), or a control channel transmission (Byun, BCCH is a DL channel for broadcasting system control information in par. 0082), or a data channel transmission, or a combination thereof (Jo, RRC connection re-establishment, RRC reconfiguration procedure in par. 0121, and thus, the combined prior art reads on the claim).

Claim 4
Byun, in view of Jo and Machiraju, discloses the method of claim 1, wherein determining that the triggering event has occurred comprises: 
determining a radio link failure for the second wireless link (Byun, RLF in fig. 8 & 10 and par. 0140 & 0158; Jo, RLF in par. 0111 & S1101 in fig. 11), the token transmitted to the child node in response to the radio link failure (Machiraju, token in fig. 3-4; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with RLF in fig. 8 & 10 of Byun in view of RLF in fig. 11 of Jo and token in fig. 3-4 of Machiraju).

Claim 5
Byun, in view of Jo and Machiraju, discloses the method of claim 1, wherein determining that the triggering event has occurred comprises: 
determining that the child node is to tune away from the first wireless link with the first parent node (Byun, alert child nodes in par. 0155, cell selection in fig. 10 and par. 0160, and see how frequency or RF channels are scanned for NR carriers in par. 0085-0089 for cell selection procedure; Jo, after IAB nodes detects the provides on wireless backhaul link with a child IAD node in par. 0115 and message for RRC connection Re-establishment, RRC reconfiguration procedure in par. 0121; therefore, the combined prior art would have rendered the claim obvious).

Claim 6
Byun, in view of Jo and Machiraju, discloses the method of claim 1, wherein determining that the triggering event has occurred comprises: 
determining that a metric of the second wireless link satisfies or fails to satisfy a threshold value (Byun, par. 0146, RSRP threshold and throughput threshold to determine the wireless backhaul link problem, and see Table 1 in par. 0095; and thus, the combined prior art reads on the claim).

Claim 7
Byun, in view of Jo and Machiraju, discloses the method of claim 1, wherein determining that the triggering event has occurred comprises: 
receiving an indication that the child node is to perform a cell reselection procedure away from the first parent node (Byun, par. 0160 and fig. 10 for cell selection triggered by alert in par. 0155; Jo, cell selection/re-selection in par. 0081; therefore, the combined prior art renders the claim obvious).

Claim 8
Byun, in view of Jo and Machiraju, discloses the method of claim 1, wherein receiving the token comprises: 
receiving the token from the donor node in a radio resource control (RRC) signaling (Byun, RRC connection reestablishment procedure in par. 0152 and RRC connection resume procedure in par. 0153 and RRC connection establishment procedure in par. 0154; Jo, after detecting integrity verification failure and RLF explained in par. 0115 to perform RRC connection Re-establishment, RRC reconfiguration procedure or RRC connection release procedure in par. 0121; Machiraju, token in fig. 3-4; accordingly, one of ordinary skill in the art would have expected to include toke in fig. 3-4 of Machiraju in RRC signaling of Byun and Jo; see MPEP 2143, KSR Exemplary Rationale F or G).

Claim 9
Byun, in view of Jo and Machiraju, discloses the method of claim 1, wherein transmitting the token comprises: 
transmitting the token to the child node in a media access control (MAC) control element (Byun, MAC in fig. 5-6 and par. 0067-0068, or a backhaul adaptation protocol signaling, or a radio link control (RLC) signaling (Jo, MAC and in par. 0056-0057 and RLC in par. 0058), or a combination thereof (one of ordinary skill in the art would have expected to include toke in fig. 3-4 of Machiraju in MAC or RLC signaling of Byun and Jo; see MPEP 2143, KSR Exemplary Rationale F or G).

Claim 10
Byun, in view of Jo and Machiraju, discloses the method of claim 1, wherein the second parent node comprises the donor node (Byun, donor node in fig. 7-8 & 10; Jo, donor node in fig. 9-10; and thus, the combined prior art reads on the claim).
Claim 11
Byun, in view of Jo and Machiraju, discloses the method of claim 1, wherein the second parent node is upstream relative to the first parent node and downstream relative to the donor node (Byun, assume IAB-node 1, i.e., a second parent node, is upstream relative to IAB-node 2, i.e., the first parent node, and downstream to Donor IAB; Jo, fig. 9-10 depict the upstream and downstream condition recited in the claim between UE, IAB-nodes and Donor IAB; therefore, the combined the prior art renders the claim obvious).

Claim 26-36
	Claims 26-36 are apparatus claims corresponding to method claims 1-11. All of the limitations in claims 26-36 are found reciting the apparatus for the same scopes of the respective limitations of claims 1-11. Accordingly, claims 26-36 are considered obvious by the same rationales applied in the rejection of claims 1-11 respectively set forth above. Additionally, Byun discloses an apparatus (fig. 2 & 5-10) for wireless communication at a first parent node of a wireless backhaul network (210 or 220 in view of fig. 8-10), comprising: a processor (processor 211 & 221 in fig. 2), memory coupled with the processor (memory 212 & 222 in fig. 2); and instructions stored in the memory and executable by the processor to cause the apparatus (instructions such as fig. 9 to perform the instructions depicted in fig. 8 & 10).



Claim 37-42
	Claims 37-42 are apparatus claims corresponding to method claims 1-6. All of the limitations in claims 37-42 are founding reciting the means of the apparatus for the same scopes of the respective limitations of claims 1-6. Accordingly, claims 37-42 are considered obvious by the same rationales applied in the rejection of claims 1-6 respectively set forth above.

Claim 44
	Claim 44 is a computer-readable medium claim corresponding to claim 1. All of the limitations in claim 44 are found reciting the medium for same scopes of the respective limitations of claim 1. Accordingly, claim 44 can be considered obvious by the same rationales applied in the rejection of claim 1 set forth above.

Claim 45
Byun, in view of Jo and Machiraju, discloses the method of claim 1, wherein the token is received before the triggering event occurs (Machiraju teaches a token used for establishing initial wireless link between a wireless device and a base station in fig. 5; Therefore, one of ordinary skill in art would have expected a token of Machiraju to establish a wireless link between a UE and IAB nodes, and between IAB nodes in fig. 7-10 of Byun and UE and IAB nodes of fig. 9-10 of Bo; And thus, token could have been received to establish before RLF has been occurred in fig. 8 & 10 of Byun; see MPEP 2143, KSR Exemplary Rationale F; alternatively, if “before” is reasonably interpreted as II. Contingent Limitations under MPEP 2111.04; then the combined prior art meets the requirements in the art claim to perform token shown by fig. 3-5 of Machiraju and the occurring the triggering event in fig. 7-10 of Byun and fig. 9-10 of Bo).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643